Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 9/22/2021 has been entered.  Claims 34 and 39 were amended.  Claims 34-47 are under examination.  Claims 48-53 are withdrawn.

Maintained Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2004/0109932; published June 10, 2004) in view of Osorio et al. (Characteristics of hydroxyl propyl methyl cellulose (HPMC) based edible film development for blueberry coatings, Procedia Food Science 1 (2011) 287-293).
Applicant’s Invention
Applicant claims a drinking straw having an internal coating adhered thereto consisting essentially of a mixture of hydroxylpropyl methylcellulose, citric acid and one or more active ingredients.
Applicant claims a drinking straw having an internal coating adhered thereto consisting essentially of a mixture of modified cellulose material, an acidulating material, preferably citric acid and one or more active ingredients.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 34, 35 and 39-42 Chen et al. teaches a method of applying fluid acid to an internal surface of a drinking straw [0010]. The food grade composition comprises 40-100% citric acid, 0-30% water and 0-20% bulk agent, 0-5% surface tension reducing agent and 0-30% plasticizer (abstract).  With respect to claims 35 and 42, Chen et al. teach water may be added to increase fluidity during the coating process but is desirably added in limited amount, preferably 0.79-15% or 1.79-10.5% [0033].  The bulking agent is selected from cellulose fibers and hydrocolloids [0007]. With respect to claims 36, 43 and 44, Chen et al. teach that the formulations further comprise powdered ingredients that may be added to the sticky surface of the coating selected from sugars, vitamins, herbs and flavoring agents [0012].  With respect to claims 38 and 47, Chen et al. teach that the 
	  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Chen et al. do not teach cellulose fibers which are modified, specifically, hydroxylpropyl methylcellulose.  Chen et al. is also silent to the thickness of the coating being up to 0.5 mm, preferably 0.2-0.7 mm. It is for this reason that Osorio et al. is joined.  
Osorio et al. teach edible film coatings comprising hydroxylpropyl methylcellulose which are biodegradable, avoid moisture loss and improve microbiological stability (page 287, abstract, paragraph 1).  Hydroxylpropyl methyl cellulose is a water soluble cellulose ether hydrocolloid with good film forming properties (page 288, paragraph 1).  The thickness of the films range from 20-100 µm (page 289, paragraph 2).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Chen et al. and Osorio et al. both teach edible film formulations.  Therefore, it would have been prima facie to one of ordinary skill to combine the teachings of Chen et al. and Osorio et al. to include the hydrocolloid 
Furthermore, it would have been prima facie to one of ordinary skill in the art to combine the teachings of Chen et al. and Osorio et al. to form the coating with a thickness of up to 5 mm to 0.2-0.7 mm with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Chen et al. and Osorio et al. to optimize to this range because Osorio et al. teach that hydroxylpropyl methylcellulose is able to form films as thin as 20-100 µm, so one of ordinary skill would have been motivated to layer the coating the 200-700 µm by layering films based on the size of the drinking straw.  

Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive.  
Applicant argues that Chen teaches cellulose fibers, however Osorio includes HPMC with other essential components that are material to the 
Applicant further argues that the functioning of the claimed invention requires the formation of a paste or syrup in which the components are dissolved that is then applied to the internal surface while Chen requires a first acid coating and then a second coating comprising other ingredients.  The Examiner is not persuaded by this argument because the claims are drawn to a final product rather than a process of making a product.  The patentability of a product does not depend on its method of production.  Furthermore, Applicant amending to ‘consisting essentially of’ instead of ‘comprising’ language does not overcome this fact.  MPEP 2111.03 states  In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  Since Applicant fails to show that the specification and original disclosure supports the functioning of the invention and the claims are not drawn to a process the rejection is maintained.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617